        Case 3:13-cv-30125-PBS Document 431-2 Filed 01/16/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTMCT OF MASSACHUSETTS


                                              )
Mark Anthony REID, et al., on behalf of )
themselves and others similarly situated, ) Case No. 3:13-cv-30125-PBS
                                              )
Plaintiffs-Petitioners, )
                                              )
V.                                   )
                                              )
Christopher DONELAN, Sheriff, )
Franklin County, MA, et al., )
                                              )
Defendants-Respondents. ) Date: January 14,2019
                                             _)


                            DECLARATION OF CLARE KANE

I, Clare Kane, upon my personal knowledge and in accordance with 28 U.S.C. § 1746, hereby
declare as follows:


   1. I am a law student intern with the Jerome N. Frank Legal Services Organization at Yale
       Law School. I am over eighteen years of age and I understand the obligations of an oath.


   2. I submit this declaration in support of Motion to Seal.


   3. The Jerome N. Frank Legal Services Organization represents Plaintiff Leo Felix Charles
       mReidv. Donelan, No. 3:13-cv-30125-PBS, before the District of Massachusetts.


   4. I have worked as a law student intern on Reid v. Donelan since January of 2017.


   5. First, Plaintiffs seek to seal Exhibit D, Mr. Charles's Amended Motion for Stay of
       Removal before the Second Circuit Court of Appeals, because this document itself is not
       publicly available on ECF. The Second Circuit granted this motion on December 11,
       2018.

   6. Additionally, Mr. Charles requests to seal Exhibit D because it contains his private and
       confidential medical information.


   7. Publishing this confidential information would not serve the public interest, as the public
       does not have a need to know the specific facts of Mr. Charles's medical records.


   8. Plaintiffs also request to seal Exhibit E, because it is a private and confidential medical
       order.
         Case 3:13-cv-30125-PBS Document 431-2 Filed 01/16/19 Page 2 of 2




   9. Publishing this confidential information would not serve the public interest. The public
       does not have a need to know the details of Mr. Charles's medical orders.


I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct, passed on my personal knowledge.


Dated: January 14, 2019 Respectfully submitted,




                                                     Clare Kane, Law Student Intern
                                                     Jerome N. Frank Legal Services Org.
                                                     Yale Law School
                                                     P.O. Box 209090
                                                     New Haven, Connecticut 06520
                                                     Phone: (203) 432-4800
